Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed September 17, 2019.
Claims 1-15 are currently pending and have been fully examined.

Drawings
The drawings are objected to because Fig. 3 fails to comply with the requirements for the drawings put forth in the MPEP. Fig 3 uses lettering that is smaller than 1/8 in (37 CFR 1.84(p)(3) and possesses unsatisfactory reproduction characteristics (e.g., blurry) (37 CFR 1.84(l)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 and its dependent claims recite at least some limitations that are contingent limitations that are not required as part of the broadest reasonable interpretation of the claims (BRI) (MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”). The method of claim 1 recites a step for “determining whether at least one of a veterinary consult service and an animal related product is required”. This determining step requires making a determination whether one is required. This determination can be a determination that at least one of a consult service and an animal related product is required, but it can also be a determination that at least one of a consult service and an animal related product is not required. Therefore, if a determination that the services or products are not required, no further steps related to providing the consult service or animal related product is required as part of the BRI.
Even in situations where the contingent limitations might be required, the limitations that state “wherein the veterinary consult service can provide diagnosis of pet condition…” and “the animal related product can be billed and delivered…” are not limitations that are required under the BRI. These limitations merely recite possibilities related to the service and/or product rather than positively reciting the system performing those functions (MPEP 2111.04, “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”).
Because these limitations and limitations that depend from them are not required under the BRI, these limitations will be given little to no patentable weight, and these limitations would not be required to be taught in order to properly reject the claims under 35 USC 102 or 103.
However, in the interests of compact prosecution, art has been provided that teaches the above referenced limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: receiving an audio request on a cloud connected supporting voice detection and voice response, the voice detection and voice response provided by an animal support system; determining whether at least one of a veterinary consult service and an animal related product is required; wherein the veterinary consult service can provide diagnosis of pet condition based at least in part on a sequence of voiced questions and voiced responses asked and received through the cloud connected device; and wherein the animal related product can be billed and delivered at least in part using the animal support system.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human 

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim is directed to a system to perform the process of determining whether at least one of a veterinary consult service and an animal related product is required, which is performed by the system determining whether at least one of a veterinary consult service and an animal related product is required based on an audio request received from a user. This is taking a set of information in the request and making a judgment regarding whether the veterinary consult service or animal related product is required.
Though not included in the BRI of the claim, as noted in the Claim Interpretation section above, providing a diagnosis based on a set of responses is making a judgment regarding the diagnosis of a condition of an animal based on an evaluation of the responses to the questions, which is also a mental process.
Billing and delivering an animal related product, which is similarly not included in the BRI, is an example of “certain methods of organizing human activity” because it is organizing a commercial transaction by organizing the payment for the animal related 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving an audio request and receiving the responses to the sequence of questions are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be received as voiced requests and responses, and the steps specifying the diagnosis be for a pet condition are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that describe the products and services as being “animal related” or “veterinary” are steps that are used to generally link the performance of making a 
The steps reciting the technical components of the system, such as requiring the use of a cloud connected device supporting voice detection and voice response, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system that utilizes voice-controlled virtual assistants.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as receiving the audio request through the cloud connected device and providing a sequence of voiced questions and receiving a sequence of voiced responses through the connected device, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular 
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (asking a sequence of voiced questions that would have been stored in a memory and accessed to provide the voiced output). These functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., cloud connected computing device supporting voice detection and voice response, and the use of voice controlled virtual assistants to ask and receive questions and responses) are all generically recited components (see specification, par. [0032], “Voice controlled personal assistant systems are widely used as part of fixed or mobile devices, or as an independent application ("app"), as software programs, or as operating system user interface modules for a smartphone, laptop, or other type of computer.”; par. [0105], “Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Embodiments within the scope of the present invention also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer- 
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer supporting widely available software to receive input from a user and make determinations based on the received input. This is a general purposes computer using widely available software performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-14 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-14 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-14 all recite additional limitations that amount to: generally linking the implementation to a particular technological environment, additional abstract ideas, and insignificant extra-solution activity.
Claim 2 recites a limitation that serves to generally link the performance of the mental process to a technological environment that uses a voice controlled virtual assistant, which is noted in the specification as being “widely used as part of fixed or mobile devices, or as an independent application ("app"), as software programs, or as operating system user interface modules for a smartphone, laptop, or other type of computer.” Because these are widely used in 
Claims 3 and 5-15 all recite additional limitations that serve to select by type or source the data to be manipulated by reciting the types of data that can be accessed and provided to the user or the types of products that can be determined are required for the animal. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity, and this is performed by storing and retrieving data from a memory, which is considered well-understood, routine, and conventional limitations of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 4 describes the ability to provide access to a person able to answer veterinary related questions, which is managing an interaction between individuals. Managing an interaction between individuals has been identified as an abstract idea that is grouped as “certain methods of organizing human activity”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US PG Pub. 2014/0228648) in further view of Cashman (US PG Pub. 2014/0052463).

Claim 1
	Regarding claim 1, Goldberg teaches 
A method for providing animal related services or products, the method comprising the steps of:
Abstract, “A method of pet health monitoring using an interactive computerized kiosk communicably connected to a scale includes a petcare client placing their pet on the scale, wherein the interactive computerized kiosk obtains the pet's weight. The petcare client interacts with the interactive computerized kiosk, wherein the petcare client provides pet data regarding their pet responsive to questions posed by the interactive computerized kiosk for gathering the pet data. The interactive computerized kiosk automatically generates at least one health related condition assessment based on the pet's weight and the pet data, and at least one pet-related coupon for pet products or pet services is provided to the petcare client.”
Receiving an audio request on a cloud connected device supporting voice detection and voice response
Par. [0016], “Step 102 comprises the petcare client interacting with the interactive computerized kiosk. The petcare client provides pet data (e.g., via a touch screen of the interactive computerized kiosk or by voice recognition) regarding their pet responsive to questions posed by the interactive computerized kiosk for gathering the pet data. Memory at the interactive computerized kiosk can store the pet data received and can build a database with pet data for each specific pet including a date stamp, which can be sent over a network to all interactive computerized kiosks in the network, and also be sent for remote storage (e.g., cloud storage).”
Par. [0015], “the petcare client can be told on a display screen of the kiosk or by a speaker to place their pet on the scale.”
The use a speaker to provide instructions to the user shows the system has the ability to provide a voice response because the instructions to put the pet on the scale is a response to the user initiating the interaction with the kiosk.
The voice detection and voice response provided by an animal support system
Par. [0012], “Disclosed interactive computerized kiosks are interactive, self -service veterinary health-screening kiosks that can service pets including dogs, cats and small "pocket pets", and offers pet owners convenient access to non-invasive preventative and wellness veterinary care, consultations, and can provide a referral system for veterinary doctors, specialists and other veterinary related services.”
This shows that the system collecting the data, analyzing the data, and providing the assessment is a system designed to support animals.
Par. [0015]-[0016] describe the use of speakers to provide instructions and receive responses from users through voice interaction, wherein the components capable of these are part of the kiosk.
Determining whether at least one of a veterinary consult service and an animal related product is required
Par. [0021]-[0022] describes the use of “interactive client software and skip logic software” to “narrow down to an accurate and appropriate weight chart for the pet.” This weight chart is used to determine if the pet’s weight is normal or if there is some concern for the pet’s health.
Par. [0022], “Disclosed skip logic software automatically determines a pet's weight status based on the pet's weight (i.e., charts--underweight, healthy weight or overweight), dynamically determines the next questions for the pet care client, and can generate a final page which corresponds to a weight chart, based on answers previously provided by the petcare client.”
Par. [0023], “Use of disclosed kiosks with interactive client information software can thus alert a client to a potentially serious medical issue while the client is shopping for petcare products in a pet store or other store.”
Par. [0018], “Step 104 comprises providing at least one pet-related coupon for pet products or pet services to the petcare client. The pet-related coupon can be customized to the pet's condition”
Identifying a coupon for a product or service to provide to the user based on the pet’s condition is determining whether the product or service is required.
Wherein the veterinary consult service can provide diagnosis of pet condition based on at least in part on a sequence of voiced questions and voiced responses asked and received through the cloud connected device
Par. [0029], “Utilizing disclosed skip logic software system allows determining the pet's weight status using weight charts, underweight, healthy weight or overweight. The software can be programmed to dynamically determine the next questions, or the final page which can be the corresponding weight chart, based on answers previously provided by the petcare client. Accordingly, depending on the petcare client's answers, the software can provide the appropriate weight chart and recommendations. Information gathered by using touch screen options can include the pet's name, Type: Dog or Cat, Gender: Female or Male, Age: 0-6 months, Puppy/Kitten, 6 months to 8 years Adult, over 8 years Geriatric, and the petcare client's email and physical address. An automatic email can be sent to the client upon completion of survey questions with information and special offers.”
Par. [0017], “The health risk assessment provided to the petcare client may be provided with supporting information for a variety of possible conditions or concerns, and can assess the pet as being underweight, ideal weight, overweight; such as by comparing the pet's attributes provided by the pet data (e.g., an adult female akita) to the pet's weight. Disclosed embodiments recognize the pet's weight is generally an important indicator for medical problems of pets including for obesity, malnutrition and under-weight pathologies.”
Wherein animal related product information can be delivered at least in part using the animal support system
Par. [0018], “Step 104 comprises providing at least one pet-related coupon for pet products or pet services to the petcare client. The pet-related coupon can be customized to the pet's condition, and can be provided to petcare client by a variety of means, including by an email address of the petcare client provided to the interactive computerized kiosk in step 102, conventionally mailed to petcare's clients home or business, and/or printed locally in the location that the interactive computerized kiosk is situated (e.g., inside a store).”
However, Goldberg does not explicitly teach
Wherein the animal related product can be billed and delivered at least in part using the animal support system
Cashman teaches
Wherein the animal related product can be billed and delivered at least in part using the animal support system
Par. [0039], “Each user utilizing the veterinary kiosk can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice; however, this is not required. The medication adherence application can be used to assist in improving the animal's outcome and/or the satisfaction of the user. The medication adherence application of the present invention can be designed to be used on a screen in the veterinary kiosk, and/or on a computer screen and/or mobile device; however, this is not required.”
Par. [0039], “The user may be provided the option to obtain the order status, shipment status, etc. for a particular medication; however, this is not required. If allowable by current medication guidelines and/or medical plans, the user may request to fill their prescriptions directly through the medication 
Par. [0175], “Step 4--Visit is completed. The veterinary kiosk and/or veterinary provider can then provide additional care/services that include: prescription, billing information, education, referrals, and/or follow up. The veterinary provider can cause the veterinary kiosk to printout a prescription and/or directly send the prescription request to a pharmacy, pet store, etc. The veterinary kiosk can print out a bill after the veterinary services are provided and/or accept payment prior to or after veterinary services are provided. The veterinary kiosk can be designed to accept and/or process medical insurance information provided by the user.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg the ability to have the animal related product billed and delivered at least in part using the animal support system, as taught by Cashman because it “can be used to allow the user to more easily obtain and understand the correct use of the animal's prescriptions.” (Cashman, par. [0039]). 

Claim 2

The cloud connected device being a voice controlled virtual assistant
Par. [0016] describes the ability to use voice recognition.
Par. [0024] shows an exemplary embodiment of the system that is not directly connected to the scale. This connected computer system capable of voice recognition, as described in par. [0016], satisfies the broadly recited definition of voice controlled assistant described in par. [0004] of the specification.

Claim 3
	Regarding claim 3, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches 
The animal support system having an interactive script for diagnosis of pet condition
Par. [0029], “Utilizing disclosed skip logic software system allows determining the pet's weight status using weight charts, underweight, healthy weight or overweight. The software can be programmed to dynamically determine the next questions, or the final page which can be the corresponding weight chart, based on answers previously provided by the petcare client. Accordingly, depending on the petcare client's answers, the software can provide the appropriate weight chart and recommendations. Information gathered by using touch screen options can include the pet's name, Type: Dog or Cat, Gender: Female or Male, Age: 0-6 months, Puppy/Kitten, 6 months to 8 years Adult, over 8 years Geriatric, and the petcare client's email and physical address. An automatic email can be sent to the client upon completion of survey questions with information and special offers.”

Claim 4
Regarding claim 4, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches
The veterinary consult service being able to provide access to a person able to answer veterinary related questions
Par. [0012], “Disclosed kiosks can evaluate a variety of vital health parameters utilizing cutting edge technology and software that communicates directly and in near real-time to an attending Doctor of Veterinary Medicine (DVM) that can host the physical exam via a private video conferencing system”
Par. [0020], “The kiosk can include communications equipment and a communications link enabling the petcare client to teleconference with a remote pet care professional, such as a board certified veterinarian (e.g., DVM). The teleconference can include videoconferencing with a veterinarian.”
Par. [0026], “FIG. 3D shows an example layout for interactive computerized kiosk 300. A video camera 341 is provided to facilitate the virtual interaction by teleconference (or videoconference), such as with a DVM.”

Claim 5
	Regarding claim 5, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches 
The veterinary consult service being able to provide access to curated answers
Par. [0018], “Step 104 comprises providing at least one pet-related coupon for pet products or pet services to the petcare client. The pet-related coupon can be customized to the pet's condition”
Par. [0021], “The skip logic software is configured to generate skip logic questions and use petcare client' answers in response to these questions, including to narrow down to an accurate and appropriate weight chart for the pet.”
Par. [0028], “The software can be accessed using a computer with touchscreen monitor to obtain client and pet information, evaluate pet's weight utilizing pet weight charts, make recommendations based off of the results, and generate coupons to market designated products or services related to a pet's condition.”
Par. [0029], “The software can be programmed to dynamically determine the next questions, or the final page which can be the corresponding weight chart, based on answers previously provided by the petcare client.”
These passages show that the system has the ability to adjust the questions based on the received information and provide results that are appropriate for the pet based on the responses to the prompts received from the user, including results and recommendations that are based on the specific information received.

Claim 6
	Regarding claim 6, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches 
The veterinary consult service being able to provide access to individual animal health records
Par. [0012], “Disclosed software can email the pet's medical results to a specified veterinarian for further consultation or treatment, as well as set up an account to track their pet's medical results online, which in one embodiment all can be accessed via a user-friendly, touch screen interface.”


Claim 11
	Regarding claim 11, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches
The veterinary consult service being able to actively provide information derived from information received through the cloud connected device
Par. [0012], “Disclosed software can email the pet's medical results to a specified veterinarian for further consultation or treatment, as well as set up an account to track their pet's medical results online, which in one embodiment all can be accessed via a user-friendly, touch screen interface.”
The ability to track the pet’s results means the system has the ability to store the past information from the pet’s previous assessments.
Par. [0016], “Memory at the interactive computerized kiosk can store the pet data received and can build a database with pet data for each specific pet including a date stamp, which can be sent over a network to all interactive computerized kiosks in the network, and also be sent for remote storage (e.g., cloud storage).”
This shows that the information from previous examinations can be accessed by other kiosks connected to the cloud storage.
Par. [0023], “Disclosed embodiments recognize weight gain or weight loss can be a significant identifier of a serious medical condition in pets. Even the 
This shows that issues can be identified based on information other than the current weight of the pet, including changes in the weight of the pet. This assessment would be based on the weight change, which would be derived from a past weight of the pet accessed from the cloud storage.

Claim 12
	Regarding claim 12, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches
The veterinary consult service being able to actively provide information derived from information received by the cloud connected device
There is nothing in the claims that requires the veterinary consult service to only include automated information. Therefore, information provided by a consulting professional over the cloud connected device based on sounds observed by the professional during a teleconference would be information derived from information including animal sounds received by the cloud connected device.
Goldberg teaches the ability to provide information from medical devices connected to the kiosk that can be used in the assessment of the pet’s health (see par. [0013]).
See par. [0024], which explicitly describes the scale as being connected to the kiosk through some sort of link, including an internet link or RF link.
Goldberg does not explicitly teach
The veterinary consult service being able to actively provide information derived from information including animal sounds received by the cloud connected device
Cashman teaches
The veterinary consult service being able to actively provide information derived from information including animal sounds received by the cloud connected device
Par. [0011], “In still another and/or alternative non-limiting aspect of the invention, the novel method of the present invention can be used to provide a variety of different veterinary services, diagnoses, health advice, and/or wellness advice. One or more of the veterinary devices aiding in the providing of services to animals can be integrated with the kiosk. However, as can be appreciated, one non-limiting aspect of the invention is that one or more of the veterinary medical devices may not be fully integrated into the kiosk. In another non-limiting aspect of the invention, one or more of the devices may be located in software-controlled medical device cabinets; however, this is not required. The devices use to aid in the provision of veterinary services may or may not be digital; and may include, but are not limited to, one or more devices selected from the group of an otoscope, a dermascope, a stethoscope, a thermometer, a blood pressure monitor, and/or electronic lift table with or without an integrated scale; however, additional devices or no devices can be included in the kiosk.”
Par. [0030], “The stethoscope, when used, is used for detecting sounds produced in the body of the animal. The veterinary kiosk stethoscope sounds are transmitted from the stethoscope in the medical device (e.g., hardwire, USB, Bluetooth, wireless, etc.) to the veterinary provider's stethoscope. On 
Because the stethoscope is used to detect sounds produced by the body, any information regarding the health of the animal would be information derived from animal sounds.
The stethoscope may be connected to the kiosk used for the teleconference, which can include one of the cloud-based user/provider portals described in par. [0160]-[0161].
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to provide information derived from information including animal sounds, as taught by Cashman, because sounds like those gathered by the stethoscope are useful in “aid[ing] the provision of veterinary services” (Cashman, par. [0011], see also Cashman, par. [0030]).

Claim 13
	Regarding claim 13, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches 
The veterinary consult service being able to actively provide information derived from information including animal images received by the cloud connected device
There is nothing in the claims that requires the veterinary consult service to only include automated information. Therefore, information provided by a consulting professional over the cloud connected device based on images observed by the professional during a teleconference would be information derived from information including animal images received by the cloud connected device.
Par. [0019], “The interactive computerized kiosk can includes a plurality of pet examination devices. This allows the interactive computerized kiosk to provide guided assistance (on site or via virtual Internet/video conferencing communication) to the petcare client or an on-site petcare technician for utilizing the pet examination devices for measuring pet health parameters other than weight to begin evaluation of a plurality of non-weight health parameters. These health parameters can include, but are not limited to, heart rate, blood pressure, respiration, temperature, ear condition, eye condition, and condition of the skin, teeth, and body structure.”
Par. [0013], “Example diagnostic services include obtaining pet health parameters including heart rate (by a heart rate monitor), blood pressure (by a BP monitor), respiration (visual by a technician), temperature (by a thermometer), weight and body mass index (by a scale), ear examination (visual and by an otoscope), eye examination (visual and by an otoscope), visual abnormalities on the skin, teeth and body structure.”


Claim 15
	Regarding claim 15, the combination of Goldberg and Cashman teaches all the limitations of claim 1. However, Goldberg does not teach 
The animal related product being medication
Cashman teaches
The animal related product being medication
Par. [0012], “The veterinary services and/or healthcare services that can be provided can include, but are not limited to, 1) providing advice and/or recommendations about a medical condition, 2) diagnosing and/or treating a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to determine whether an animal product including medication is required, as taught by Cashman, because being able to identify a need for a medication and have it provided to the user using the system “can be used to allow the user to more easily obtain and understand the correct use of the animal's prescriptions.” (Cashman, par. [0039]).

Claim(s) 7, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldberg and Cashman, in further view of Al-Murrani (US PG Pub. 2007/0118295).

Claim 7
	Regarding claim 7, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches
The veterinary consult service being able to provide access to records stored and used by the system
Par. [0012], “Petcare clients can receive their pet's customized health screening results for their pet, an overall health assessment and access to a database of local veterinarians. Disclosed software can email the pet's medical results to a specified veterinarian for further consultation or treatment, as well as set up an account to track their pet's medical results online, which in one embodiment all can be accessed via a user-friendly, touch screen interface.”
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Goldberg does not explicitly teach 
The veterinary consult service being able to provide access to individual animal genetic sequence records
Al-Murrani teaches
The veterinary consult service being able to provide access to individual animal genetic sequence records
Par. [0011], “In various aspects, the present invention provides a series of methods and systems wherein an important component is the processing of information relating to the functional genomic profile (FGP) of animals, particularly companion animals such as cats and dogs.”
Par. [0012], “In one aspect, the invention provides a method of selecting a food composition for an animal subpopulation. The method comprises (a) accessing at least one database that comprises a first data set relating FGP of a biofluid or tissue sample from an animal to physiological condition and optionally genotype of the animal”
Par. [0054], “In the case of animals of mixed breed, a subpopulation can be defined at least in part by breed heritage, which can be established through knowledge of the parental breeds, phenotypic characteristics, genotypic assessment, or by genetic markers such as SNPs.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to provide access to individual animal genetic sequence records, as taught by Al-Murrani because it allows the system to compare the pet to other pets with similar genetic sequences when identifying the most likely successful treatments for the pets (see Al-Murrani, par. [0012]).

Claim 9
	Regarding claim 9, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches
The veterinary consult service being able to provide access to records stored and used by the system
Par. [0012], “Petcare clients can receive their pet's customized health screening results for their pet, an overall health assessment and access to a database of local veterinarians. Disclosed software can email the pet's medical results to a specified veterinarian for further consultation or treatment, as well as set up an account to track their pet's medical results online, which in one embodiment all can be accessed via a user-friendly, touch screen interface.”
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Goldberg does not explicitly teach 
The veterinary consult service being able to provide access to information derived from grouped animal records
Al-Murrani teaches
The veterinary consult service being able to provide access to information derived from grouped animal records
Par. [0012], “In one aspect, the invention provides a method of selecting a food composition for an animal subpopulation. The method comprises (a) accessing at least one database that comprises a first data set relating FGP of a biofluid or tissue sample from an animal to physiological condition and optionally genotype of the animal; (b) accessing at least one database that 
See also par. [0054], which defines the subpopulation data being data derived from groups of animals, such as within specific breeds of dogs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to provide access to information derived from grouped animal records, as taught by Robbins, because it allows the system and users of the system to make decisions regarding the treatment and nutrition of an animal based on data derived from other similar animals (see Al-Murrani, par. [0012], [0050]-[0051]).

Claim 14
	Regarding claim 14, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches 
The animal related product being related to a pet’s weight and available at a pet store
Par. [0023], “Disclosed embodiments recognize weight gain or weight loss can be a significant identifier of a serious medical condition in pets. Even the gain/loss of just 2 to 3 pounds over the course of a few days can be the sign of a serious medical issue. Use of disclosed kiosks with interactive client information software can thus alert a client to a potentially serious medical issue while the client is shopping for petcare products in a pet store or other store.”
Par. [0018], “Step 104 comprises providing at least one pet-related coupon for pet products or pet services to the petcare client. The pet-related coupon can be customized to the pet's condition, and can be provided to petcare client by a variety of means, including by an email address of the petcare client provided to the interactive computerized kiosk in step 102, conventionally mailed to petcare's clients home or business, and/or printed locally in the location that the interactive computerized kiosk is situated (e.g., inside a store).”
However, Goldberg does not explicitly teach 
Recommending an animal related product being food
Al-Murrani teaches
Recommending an animal related product being food
Par. [0114], “In another embodiment, a pet food is manufactured according to the composition derived as set forth above. Such a pet food is accordingly customized to an individual animal providing the input data, or to an animal subpopulation represented by an animal providing the input data.”
Par. [0130], “Illustratively, in dogs, such diseases and disorders include, without limitation, adverse reactions to food (including food allergy and food intolerance), as can be manifested for example by… recovery states, including anemia, anorexia, cachexia or weight loss, convalescence” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to determine whether a pet requires an animal product including food, as taught by Al-Murrani, because the food consumed by an animal can have an effect on the pet’s health (see Al-Murrani, par. [0114]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldberg and Cashman, in further view of Robbins (US PG Pub. 2019/0082654).

Claim 8
	Regarding claim 8, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches
The veterinary consult service being able to provide access to records stored and used by the system
Par. [0012], “Petcare clients can receive their pet's customized health screening results for their pet, an overall health assessment and access to a database of local veterinarians. Disclosed software can email the pet's medical results to a specified veterinarian for further consultation or treatment, as well as set up an account to track their pet's medical results online, which in one embodiment all can be accessed via a user-friendly, touch screen interface.”
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Goldberg does not explicitly teach 
The veterinary consult service being able to provide access to animal breeding records
Robbins teaches
The veterinary consult service being able to provide access to animal breeding records
Par. [0124], “Such information may include : genetic information (e.g., genus, species, family, subfamily, lineage, breed, gender, ancestry, genetic 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to provide access to animal breeding records, as taught by Robbins because birthing records can be useful when analyzing the animal’s data (see Robbins, par. [0124], [0128]-[0131]). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldberg and Cashman, in further view of Mize (US PG Pub. 2003/0204417).

Claim 10
	Regarding claim 10, the combination of Goldberg and Cashman teaches all the limitations of claim 1. Goldberg further teaches
The veterinary consult service being able to provide access to records stored and used by the system
Par. [0012], “Petcare clients can receive their pet's customized health screening results for their pet, an overall health assessment and access to a database of local veterinarians. Disclosed software can email the pet's medical results to a specified veterinarian for further consultation or treatment, as well as set up an account to track their pet's medical results online, which in one embodiment all can be accessed via a user-friendly, touch screen interface.”
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Goldberg does not explicitly teach 
The veterinary consult service being able to provide access to information derived from animal breed societies
Al-Murrani teaches
The veterinary consult service being able to provide access to information derived from animal breed societies
Par. [0005], “Additionally, as animal breeders (and animal handlers and humane societies) often concurrently manage a multitude of animals, and veterinarians a multitude of animal patients, animal breeders, veterinarians and/or other animal care-providers are often forced to search through extensive animal medical records and documentation for retrieval of otherwise simple information for a specific animal or pet.”
Par. [0019], “Another feature and advantage of the present invention is its ability to provide for the recordation and membership-based selective retrieval and management of pet or animal medical conditions, drug allergies, vaccination history and other relevant pet health and identification related information, wherein a membership-based program preferably governs a particular member's (i.e., cardholder's) type and depth of access to such information.”
Par. [0041], “Preferably, front side 22 possesses pet or animal organization name 24 and organization logo 24A, wherein organization name 24 and organization logo 24A are preferably representative of the animal hospital or other organization through which card 20 and associated membership programs will be sold, and/or the location in which the pet or animal is most 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to provide access to information derived from animal breeding societies, as taught by Mize, because breeders might provide medical care or other services to a pet, and that information would be useful in tracking the pet’s conditions and treatment history over their life (see Mize, par. [0005], [0054], [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY D. MOSELEY/Examiner, Art Unit 3686